PER CURIAM.
The petition is granted and Gualberto Sanchez-Quintana is hereby granted belated appeal of judgment and sentence in Walton County case number 10-CF-585. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
*524The circuit court shall appoint counsel to represent petitioner in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, LEWIS, and MAKAR, JJ., concur.